DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 09/15/2021.  Claims 1-20 are pending.  Claims 1, 12, and 18 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [00042]-There appears to be typographical errors in the phrases “first end 218 of second link 212” and “first end 218 of first link 210” in that reference character 218 is being associated with two different links, i.e., second link 212 and first link 210.  It is not clear what should be corrected.
Paragraph [00048]-The same reference character 302 is being used to describe two different parts, i.e., droop panel and outer surface.  And, two different reference characters 204 and 302 are being used to describe the same part, i.e., droop panel.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-17, and 20 rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the flap and the droop panel maintain a desired combined surface profile during extension of the flap” in lines 4-5.  This limitation is vague and indefinite.  It is not clear what is meant by “a desired combined surface profile.”  Why would there ever be any combined surface profile that is not desired?  Wouldn’t there be several desired combined surface profiles during the extension of the flap?  Or, is there only one combined surface profile that is maintained during the extension of the flap?  For examination purposes, this limitation will be interpreted as any rendered combined surface profile during extension of the flap will be considered desired.
Claim 11 similarly recites the same limitation as in claim 7, and it is similarly rejected.
Claim 12 similarly recites the same limitation as in claim 7, and it is similarly rejected.
Additionally, claims 13-17 are rejected because they depend from an indefinite parent claim.
Claim 20 similarly recites the same limitation as in claim 7, and it is similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10, 12, and 18-20 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Beyer, U.S. Patent Application Publication 2010/0140414 A1 (hereinafter called Beyer).
Regarding claim 1, Beyer teaches an apparatus comprising:
an arm (See e.g., FIGS. 1, 3, & 4 element 326) having a first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4), a second end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P5), and a body that extends between the first end of the arm and the second end of the arm (See e.g., FIGS. 1, 3, & 4 element 326 the structure between P4 & P5), the first end of the arm rotatably coupled to a wing structure (See e.g., FIGS. 1, 3, & 4 elements 326 & 301, where 326, i.e., the arm is rotatably coupled to 301, i.e., a wing structure, at the connection at P4, i.e., the first end of the arm via 323 and 322) to define a first pivot point;
a first link (See e.g., FIGS. 1, 3, & 4 element 325) having a first end (See e.g., FIGS. 1, 3, & 4 element 325 connection at P5) and a second end (See e.g., FIGS. 1, 3, & 4 element 325 connection at P7), the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the first link (See e.g., FIGS. 1, 3, & 4 element 325) being rotatably coupled to the second end of the arm (See e.g., FIGS. 1, 3, & 4, where 325, i.e., a first link is rotatably coupled at the connection at P5 of 326, i.e., the second end of the arm); and
a second link (See e.g., FIGS. 1, 3, & 4 element 327) having a first end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P4) and a second end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P8), the first end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P4) of the second link (See e.g., FIGS. 1, 3, & 4 element 327) rotatably coupled to the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the arm (See e.g., FIGS. 1, 3, & 4 element 326) at the first end of the arm (See e.g., FIGS. 1, 3, & 4,where 327, i.e., a second link ., the first end of the arm at the first end of the arm),
wherein, when the second end of the first link is rotatably coupled to a first control surface (See e.g., FIGS. 1, 3, & 4 element 350; ¶ [0031], where 325, i.e., the first link rotatably connected at P7 is rotatably coupled to 350, i.e., a first control surface as evidenced by the 350 in transition from the stowed position in FIG. 3 to the take-off position and/or the landing position) and the second end of the second link is rotatably coupled to a second control surface (See e.g., FIGS. 1, 3, & 4 element 390; ¶ [0031], where 327, i.e., the second link rotatably connected at P8 is rotatably coupled to 390, i.e., a second control surface), movement of the first control surface away from the wing structure rotates the arm in a first direction about the first pivot point such that the second control surface moves in coordination with the first control surface (See e.g., transition from FIG. 3 to FIG 4 and all the corresponding parts recited hereinbefore).
Regarding claim 2, Beyer teaches wherein the first control surface is a flap (See e.g., FIGS. 1, 3, & 4 element 350; ¶ [0021]), the second control surface is a droop panel (See e.g., FIGS. 1, 3, & 4 element 390), and the droop panel is moved in coordination with the flap to control a gap between an outer surface of the droop panel and an outer surface of the flap (See e.g., FIGS. 3 & 4, where it is seen that the gap between 390 and 350 in FIG. 3 is where 390 is not touching 350, and the gap between 390 and 350 is where 390 touches 350 making the gap change in the transition from FIG. 3 to FIG. 4).
Regarding claim 3, Beyer teaches wherein the first end (See e.g., FIGS. 1, 3, & 4 element 325 connection at P5) of the first link (See e.g., FIGS. 1, 3, & 4 element 325) is rotatably coupled to the second end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P5) of (See e.g., FIGS. 1, 3, & 4 element 326) to define a second pivot point (See e.g., FIGS. 1, 3, & 4 connection point P5) and the first end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P4) of the second link (See e.g., FIGS. 1, 3, & 4 element 327) is rotatably coupled to the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the arm (See e.g., FIGS. 1 & 4 element 326) to define a third pivot point (See e.g., FIGS. 1, 3, & 4 connection point P4).
Regarding claim 5, Beyer teaches further comprising: a fitting (See e.g., FIGS. 1, 3, & 4 element 360, NOTE 360 is not labeled in FIGS. 3-4) coupled to the wing structure (See e.g., FIG. 1, where element 360 is coupled to 301, i.e., the wing structure via 324-327) and to the second control surface (See e.g., FIG. 1 element 390).
Regarding claim 6, Beyer teaches wherein the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the arm (See e.g., FIGS. 1, 3, & 4 element 326) is rotatably coupled to the fitting (See e.g., FIGS. 1, 3, & 4 element 360 coupled to 326 at P4), thereby coupling the arm (See e.g., FIGS. 1, 3, & 4 element 326) to the wing structure (See e.g., FIGS. 1, 3, & 4 element 301) and the first control surface (See e.g., FIGS. 1, 3, & 4 element 350) to the wing structure (See e.g., FIGS. 1, 3, & 4 element 301).
Regarding claim 7, Beyer teaches wherein the first control surface is a flap (See e.g., FIGS. 1, 3, & 4 element 350; ¶ [0021]) and the second control surface is a droop panel (See e.g., FIGS. 1, 3, & 4 element 390), and wherein extension of the flap causes rotation of the arm and movement of the droop panel in coordination with the flap such that flap and the droop panel maintain a desired combined surface profile during extension of the flap (See e.g., FIGS. 1 & 4 elements 350 & 390)
Regarding claim 10, Beyer teaches wherein the movement of the first control surface away from the wing structure moves the first link, which thereby rotates the arm, which thereby moves the second link, to thereby move the second control surface in coordination with the first control surface (See e.g., transition from FIG. 3 to FIG 4 and all the corresponding parts as recited in the rejection of claim 1 hereinabove).
Regarding claim 12, Beyer teaches an apparatus comprising
an arm (See e.g., FIGS. 1, 3, & 4 element 326) having a first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4), and a second end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P5), the first end of the arm rotatably coupled to a wing structure (See e.g., FIGS. 1, 3, & 4 elements 326 & 301, where 326, i.e., the arm is rotatably coupled to 301, i.e., a wing structure, at the connection at P4, i.e., the first end of the arm via 323 and 322) to define a first pivot point;
a first link (See e.g., FIGS. 1, 3, & 4 element 325) having a first end (See e.g., FIGS. 1, 3, & 4 element 325 connection at P5) and a second end (See e.g., FIGS. 1, 3, & 4 element 325 connection at P7), the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the first link (See e.g., FIGS. 1, 3, & 4 element 325) being rotatably coupled to the second end of the arm (See e.g., FIGS. 1, 3, & 4, where 325, i.e., a first link is rotatably coupled at the connection at P5 of 326, i.e., the second end of the arm); and
a second link (See e.g., FIGS. 1, 3, & 4 element 327) having a first end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P4) and a second end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P8), the first end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P4) of the second link (See e.g., FIGS. 1, 3, & 4 element 327) rotatably coupled to the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the arm (See e.g., FIGS. 1, 3, & 4 element 326) at the first end of the arm (See e.g., FIGS. 1, 3, & 4,where 327, i.e., a second link is rotatably coupled at the connection at P4 of 326, i.e., the first end of the arm at the first end of the arm),
wherein, when the second end of the first link is rotatably coupled to a flap (See e.g., FIGS. 1, 3, & 4 element 350; ¶ [0031], where 325, i.e., the first link rotatably connected at P7 is rotatably coupled to 350, i.e., a flap as evidenced by the 350 in transition from the stowed position in FIG. 3 to the take-off position and/or the landing position) and the second end of the second link is rotatably coupled to a droop panel (See e.g., FIGS. 1, 3, & 4 element 390; ¶ [0031], where 327, i.e., the second link rotatably connected at P8 is rotatably coupled to 390, i.e., a droop panel), movement of the flap away from the wing structure rotates the arm in a first direction about the first pivot point such that the droop panel moves in coordination with the flap (See e.g., transition from FIG. 3 to FIG 4 and all the corresponding parts recited hereinbefore) such that the flap and the droop panel maintain a desired combined surface profile during extension of the flap (See e.g., FIGS. 1 & 4 elements 350 & 390).
Regarding claim 18, Beyer teaches a method comprising:
responsive to movement of a first control surface (See e.g., FIGS. 1, 3, & 4 element 350) away from a wing structure (See e.g., transition from FIG. 3 to FIG 4, which shows 350 movement away from 301, i.e., a wing structure), move a first link that is rotatably coupled to the first control surface and an arm to thereby rotate the arm in a first direction (See e.g., FIGS. 1, 3, & 4 elements 325-first link, 326-arm, where the transition from FIG. 3 to FIG. 4 teaches the rotate the arm in a first direction), the arm (See e.g., FIGS. 1, 3, & 4 element 326) having a first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4), a second end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P5), and a body that extends between the first end of the arm and the second end of the arm (See e.g., FIGS. 1, 3, & 4 element 326 the structure between P4 & P5); and 
responsive to rotation of the arm in the first direction, move a second link (See e.g., FIGS. 1, 3, & 4 element 327) that is coupled to the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the arm (See e.g., FIGS. 1, 3, & 4 element 326) at the first end of the arm (See e.g., FIGS. 1, 3, & 4,where 327, i.e., a second link is coupled at the connection at P4 of 326, i.e., the first end of the arm at the first end of the arm) and a second control surface (See e.g., FIGS. 1, 3, & 4 element 390; ¶ [0031], where 327, i.e., the second link connected at P8 is coupled to 390, i.e., a second control surface) to thereby move the second control surface in coordination with the first control surface (See e.g., transition from FIG. 3 to FIG 4).
Regarding claim 19, Beyer teaches wherein the first control surface is a flap (See e.g., FIGS. 1, 3, & 4 element 350; ¶ [0021]) and the second control surface is a droop panel (See e.g., FIGS. 1, 3, & 4 element 390).
Regarding claim 20, Beyer teaches wherein the droop panel is moved in coordination with the flap such that flap and the droop panel maintain a desired combined surface profile during extension of the flap (See e.g., FIGS. 1 & 4 elements 350 & 390).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.

Claims 4, 8-9, 11, and 13-17 is/are rejected under 35 USC § 103 as being unpatentable over Beyer, and further in view of Aljets, U.S. Patent Application Publication 2014/0346282 A1 (hereinafter called Aljets).
Regarding claim 4, Beyer teaches further comprising:
a first joint (See e.g., FIGS. 1, 3, & 4, connection at P4) that rotatably couples the first end of the second link (See e.g., FIGS. 1, 3, & 4 element 327 connection at P4) to the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the arm (See e.g., FIGS. 1, 3, & 4 element 326); and
a second joint (See e.g., FIGS. 1, 3, & 4, connection at P5) that rotatably couples the first end (See e.g., FIGS. 1, 3, & 4 element 325 connection at P5) of the first link (See e.g., FIGS. 1, 3, & 4 element 325) to second end of the arm (See e.g., FIGS. 1, 3, & 4 element 326 connection at P5);
a third joint (See e.g., FIGS. 1, 3, & 4, connection at P8) that rotatably couples the second end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P8) of the second link (See e.g., FIGS. 1, 3, & 4 element 327) to the second control surface (See e.g., FIGS. 1, 3, & 4 element 390); and
a fourth joint (See e.g., FIGS. 1, 3, & 4, connection at P7) that rotatably couples the second end of the first link (See e.g., FIGS. 1, 3, & 4 element 325 connection at P7) to the first control surface (See e.g., FIGS. 1, 3, & 4 element 350).
Although Beyer teaches the first joint, the second joint, the third joint, and the fourth joint, Beyer does not teach that the first joint, the second joint, the third joint, and the fourth joint have at least two degrees of rotational freedom.
However, Aljets teaches joints have at least two degrees of rotational freedom (See e.g., ¶ [0015], which teaches lever and rod coupled by means of a swivel joint or ball joint with degree of freedom of 2).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Beyer and Aljets before him, to use in the apparatus of Beyer the first joint, the second joint, the third joint, and the fourth joint have at least two degrees of rotational freedom, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, of providing reliability due to the simple mechanical working principle of the deflection unit being extremely high and the flap arrangement being basically maintenance-free, as disclosed in Aljets (See e.g., Aljets ¶ [0015]).
Regarding claim 8, Beyer teaches further comprising:
the wing structure (See e.g., FIGS. 1, 3, & 4 element 301).
But, Beyer is silent regarding the wing structure is selected from one of a beam and a stabilizer.
(See e.g., FIG. 1a element 6) and … .
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Beyer and Aljets before him, to use in the apparatus of Beyer teaches the wing structure is selected from one of a beam, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, of providing a rigid and reliable wing structure.
Regarding claim 9, Beyer teaches all the limitations of the instant claim except a bell-crank system.
However, Aljets teaches a bell-crank system (See e.g., FIG. 2d elements 64 and 68; ¶ [0039]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Beyer and Aljets before him, to use in the apparatus of Beyer a bell-crank system, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, to allow a very slender design of the trailing edge region of the wing, as disclosed in Aljets (See e.g., Aljets ¶ [0039]).
Regarding claim 11, Beyer teaches wherein the first link has a first length (See e.g., FIG. 4 element 325), the second link has a second length (See e.g., FIG. 4 element 327), and the arm has a third length (See e.g., FIG. 4 element 326).
But Beyer, does not teach features selected using kinematics based on the movement of the first control surface and a desired combined surface profile for the first control surface and the second control surface to be maintained during extension of the first control surface.
(See e.g., ¶s [0009] & [0030]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Beyers and Aljets before him, to include in the apparatus of Beyers the claimed features selected using kinematics based on the movement of the first control surface and a desired combined surface profile for the first control surface and the second control surface to be maintained during extension of the first control surface, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, to conduct a reliable deflection of the second flap relative to the first flap when the first flap is moved, as disclosed in Aljets (See e.g., Aljets ¶ [0009]).
Regarding claim 13, Beyer teaches further comprising:
the wing structure (See e.g., FIGS. 1, 3, & 4 element 301).
But, Beyer is silent regarding wherein the wing structure is selected from one of a beam and a stabilizer.
However, Aljets teaches the wing structure is selected from one of a beam (See e.g., FIG. 1a element 6) and … .
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Beyer and Aljets before him, to use in the apparatus of Beyer teaches the wing structure is selected from one of a beam, as 
Regarding claim 14, Beyer, as modified by Aljets in claim 13 hereinabove, further teaches further comprising:
a first joint (See e.g., FIGS. 1, 3, & 4, connection at P4) that rotatably couples the first end of the second link (See e.g., FIGS. 1, 3, & 4 element 327 connection at P4) to the first end (See e.g., FIGS. 1, 3, & 4 element 326 connection at P4) of the arm (See e.g., FIGS. 1, 3, & 4 element 326); and
a second joint (See e.g., FIGS. 1, 3, & 4, connection at P5) that rotatably couples the first end (See e.g., FIGS. 1, 3, & 4 element 325 connection at P5) of the first link (See e.g., FIGS. 1, 3, & 4 element 325) to second end of the arm (See e.g., FIGS. 1, 3, & 4 element 326 connection at P5).
Regarding claim 15, Beyer, as modified by Aljets in claim 14 hereinabove, further teaches further comprising:
a third joint (See e.g., FIGS. 1, 3, & 4, connection at P8) that rotatably couples the second end (See e.g., FIGS. 1, 3, & 4 element 327 connection at P8) of the second link (See e.g., FIGS. 1, 3, & 4 element 327) to the droop panel (See e.g., FIGS. 1, 3, & 4 element 390); and
a fourth joint (See e.g., FIGS. 1, 3, & 4, connection at P7) that rotatably couples the second end of the first link (See e.g., FIGS. 1, 3, & 4 element 325 connection at P7) to the flap (See e.g., FIGS. 1, 3, & 4 element 350).

However, Aljets teaches joints have at least two degrees of rotational freedom (See e.g., ¶ [0015], which teaches lever and rod coupled by means of a swivel joint or ball joint with degree of freedom of 2).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Beyer and Aljets before him, to use in the apparatus of Beyer the first joint, the second joint, the third joint, and the fourth joint have at least two degrees of rotational freedom, as taught in the analogous art of Aljets.  One would have been motivated to do so, with a reasonable expectation of success, of providing reliability due to the simple mechanical working principle of the deflection unit being extremely high and the flap arrangement being basically maintenance-free, as disclosed in Aljets (See e.g., Aljets ¶ [0015]).
Regarding claim 16, Beyer teaches all the limitations of the instant claim except a bell-crank system that is positioned substantially horizontally relative to the flap.
However, Aljets teaches a bell-crank system that is positioned substantially horizontally relative to the flap (See e.g., FIG. 2d elements 64 and 68; ¶ [0039]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the prior art of Beyer and Aljets before him, to use in the apparatus of Beyer a bell-crank system that is positioned substantially horizontally relative to the flap, as taught in the analogous art of Aljets.  One would have been motivated to  (See e.g., Aljets ¶ [0039]).
Regarding claim 17, Beyer, as modified by Aljets in claim 16 hereinabove, further teaches wherein the bell-crank system being positioned substantially horizontally relative to the flap (Aljets See e.g., FIG. 2d elements 64 and 68; ¶ [0039]) allows the bell-crank system to be used with a wing having a reduced height profile (Aljets See e.g., FIG. 2d elements 64 and 68; ¶ [0039]).

Response to Arguments
Applicant’s arguments filed 09/15/2021 have been fully considered but are moot due to the new ground of rejection necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/TERRI L FILOSI/Examiner, Art Unit 364418 November 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644